DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1 and 11 is the inclusion of limitations “generating, within volatile memory accessible to said database server, key-value records by converting data in said database table to a key-value format; and determining whether to access one or more key-value records in said volatile memory or to access said data in said database table”, which is not found in the cited prior art.  The closest possible prior art in this case is Bent et al (US 9,870,168), which Bent (col 1, lines 49-61) discloses storing key value data from memory (volatile) into persistent key-value storage (non volatile). There is no generation of key-value records within volatile memory by converting database table (i.e., relational table). Key-value data is stored into persistent storage from volatile memory and not the other way around.
Claims 2-10 and 12-20 are allowable for the same reasons as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JARED M BIBBEE/Primary Examiner, Art Unit 2161